Response
Claims 7, 10-12, 14, 23-24, 26-30 are allowed. Claims 1, 20, 25 are independent claims. Claims 1-6, 8-9, 13, 15-22, 25, 31-33 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
See Examiner’s Amendment below. The amendment places the claims in condition for allowance and all arguments are now moot.
	
AMENDMENTS TO THE CLAIMS 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Healey (Reg. No. 44803) on 02/24/2022.

This listing of claims replaces all prior versions, and listings, of claims in the application: 
The application has been amended as follows:
Listing of Claims: 
 
	1.–6. 	(Canceled) 
  

one or more processors; and 
one or more computer-readable media having stored thereon computer-executable instructions that are executable by the one or more processors to configure the system to perform the following: 
present a mixed-reality environment to a user with a mixed-reality display device, the mixed-reality environment including one or more holograms; 
obtain a first control ray activation variable associated with a user control, the user control including at least a hand of the user, the first control ray activation variable being based on a function of one or more spatial or angular relationships between individual control members of the user control measuring an openness of the hand of the user; 
obtain a second control ray activation variable associated with the user control, the second control ray activation variable comprising a velocity or acceleration of the user control; 
in response to determining that (i) the first control ray activation variable meets or exceeds a predetermined threshold and (ii) the second control ray activation variable does not exceed a second predetermined threshold, selectively enable display of a control ray within the mixed-reality environment, the control ray being rendered as a hologram of a line extending away from the user control within the mixed-reality environment, wherein the control ray is rendered, upon the display thereof being selectively enabled in response to the first control ray activation variable meeting or exceeding the predetermined threshold and the second control ray activation variable not exceeding the second predetermined threshold, with an orientation that is based on an axial alignment of at least a portion of the user control; and 
in response to determining that the first control ray activation variable fails to meet or exceed the predetermined threshold or the second control ray activation variable exceeds the second predetermined threshold, selectively disable display of or refrain from displaying the control ray within the mixed-reality environment.  
(Canceled) 

(Canceled) 

(Previously Presented) The system of claim 7, wherein the computer-executable instructions are further operable to configure the system to determine an environmental context, wherein the control ray is only selectively enabled upon determining that the environmental context allows for control rays to be enabled and wherein at least one context in the mixed-reality environment allows for control rays to be enabled and at least one context in the mixed-reality environment refrains from allowing control rays to be enabled. 
  
(Previously Presented) The system of claim 7, wherein the computer-executable instructions are further operable to configure the system to determine a user activity context, wherein the control ray is only selectively enabled upon determining that the user activity context allows for control rays to be enabled. 

(Previously Presented) The system of claim 7, wherein the computer-executable instructions are further operable to configure the system to selectively enable additional user control functionality for interacting with one or more holograms in the mixed-reality environment based on whether the control ray is enabled or disabled. 
  
(Canceled) 
 
(Previously Presented) 	The system of claim 7, wherein the computer-executable instructions are further operable to configure the system to turn off a display of the control ray within the mixed-reality environment in response to detecting an additional gesture associated with refraining from displaying the control ray. 
  
	15–22. (Canceled) 	   
 
(Previously Presented) 	The system of claim 1, wherein the computer-executable instructions are further operable to configure the system to, in response to the first type of control ray being generated and displayed in response to the detected user gesture input, selectively enable additional user control functionality for interacting with the one or more holograms using the first type 
 
(Currently Amended) A method for selectively enabling display of a control ray in a mixed-reality environment, the method comprising: 
presenting a mixed-reality environment to a user with a mixed-reality display device, the mixed-reality environment including one or more holograms; 
detecting a user gesture input associated with a user control during presentation of the mixed-reality environment, the user control including at least a part of a body of the user; 
in response to detecting the user gesture input, selectively generating and displaying a control ray as a hologram of a line extending away from the user control within the mixed-reality environment with an orientation that is based on an axial alignment of at least a portion of the user control; 
obtaining a control ray activation variable associated with a user control, the user control including at least part of a user’s body, the control ray activation variable comprising a dot product between an orientation of the user control and a user gaze vector;
obtaining a second control ray activation variable associated with the user control, the second control ray activation variable comprising a velocity or acceleration of the user control; and after selectively generating and displaying the control ray in response to detecting the user gesture input within  (i) the dot product between the orientation of the user control and the user gaze vector fails to meet or exceed a predetermined threshold or (ii) the second control ray activation variable exceeds the second predetermined threshold, selectively disabling display of the control ray within the mixed-reality environment. 
 
(Canceled) 
 
(Previously Presented) The method of claim 24, wherein the user control comprises a hand or finger of the user. 
 
(Previously Presented) The method of claim 24, further comprising: determining an environmental context, wherein the control ray is only selectively enabled upon determining that the environmental context allows for control rays to be enabled and wherein at least one context in the mixed-reality environment allows for control rays to be enabled and at least one context in the mixed-reality environment refrains from allowing control rays to be enabled. 
 
(Previously Presented) 	The method of claim 24, further comprising: 
determining a user activity context, wherein the control ray is only selectively enabled upon determining that the user activity context allows for control rays to be enabled. 

(Previously Presented) 	The method of claim 24, further comprising: 
selectively enabling additional user control functionality for interacting with one or more holograms in the mixed-reality environment based on whether the control ray is enabled or disabled. 
 
(Previously Presented) 	The method of claim 24, further comprising: 
turning off a display of the control ray within the mixed-reality environment in response to detecting an additional gesture associated with refraining from displaying the control ray. 
 
	31.–33. 	(Canceled) 
Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 7, when taken with rest of the limitations of the claim as a whole. Claim 24 is the same scope as claim 1 and are thus allowed under same rationale. The dependent claims are allowed for being dependent upon allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171